Where the plaintiff filed a suit in ejectment in Dawson County for land situated in that county, and the defendant interposed a plea of estoppel *Page 60 
by judgment, incorporating in the plea proceedings in a suit in Hall County, which disclosed a suit for trespass and injunction involving a portion of the same land, wherein title to such portion of said land was incidentally involved, and which further disclosed that the title thereto was both necessarily and actually adjudicated, the court did not err in overruling a demurrer to the plea; and, there being no conflict of evidence as to the facts therein set forth, the court did not err in directing a verdict in favor of the plea.
      No. 15032. FEBRUARY 7, 1945. REHEARING DENIED MARCH 7, 1945.
This is an ejectment suit in fictitious form by Annie M. Anderson, as executrix of M. M. Anderson, against Henry Ayers, tenant in possession, and John D. Black, claimant. The suit was filed in Dawson superior court on May 21, 1943, to recover a described tract of land in that county. To this suit Black and Ayers filed a plea of res judicata and estoppel by judgment. The plaintiff's demurrer to the plea was overruled, and upon the introduction of evidence, the court directed a verdict in favor of the plea, and rendered a judgment sustaining the same and awarding the tract of land to Black. Error is assigned on the order overruling the demurrer, to which exceptions pendente lite were taken, and on the order directing a verdict in favor of the plea.
For a solution of the question here presented, it becomes necessary to outline the issues and results of a previous suit upon which the plea of res judicata is predicated. This prior suit was filed on May 26, 1936, in Hall superior court by M. M. Anderson against C. M. Lyle, and alleged that Lyle, a resident of Hall County, was trespassing upon Anderson's land in Dawson County, and had removed stone from a quarry thereon of the value of $5426, and prayed for judgment for that sum, and for an injunction to prevent further quarrying. Lyle, in his answer, set up that he had no title to the land, but was removing stone therefrom under a lease contract with John D. Black, a resident of Forsyth County. He admitted that he had removed stone of the value of $2671.90, and had not paid Black for it, and prayed that Black be made a party, and that he, Lyle, be permitted to pay the sum into court and be discharged from further liability. On June 13, 1936. Black was made a party, filed an intervention, asserted ownership of the land in question, and alleged that since the institution *Page 61 
of the suit Anderson, the plaintiff, had entered upon the land and had become a trespasser. He prayed that the restraining order previously granted against Lyle be vacated, that the injunction be denied, and that judgment be entered directing Lyle to pay to him the $2671.90, covering the value of stone for which Lyle admitted liability. On June 27, 1936, judgment was entered dissolving the restraining order against Lyle, and denying the injunction prayed for against him. Lyle took no further part in the case. No pleading was filed by Anderson seeking a restraining order or injunction against Black.
By an amendment Black prayed that Anderson "be permanently and perpetually restrained and enjoined from trespassing upon any of said property, that he be required to submit all issues essential to a proper defense of the claim made by him to this court, and that he be restrained and enjoined from bringing any other or further proceeding with respect to said land in any other court." Subsequently various amendments, demurrers, and exceptions were filed. The case was submitted to the jury upon the following question: "Which party, . . M. M. Anderson or J. D. Black, owned the land in dispute at the time of filing this suit on May the 26th, 1936?" Answer: "J. D. Black." Upon this verdict the court entered the following decree: "Considering the issues made by the pleadings, the evidence, and stipulations contained in the record, it is now by the court considered adjudged, and decreed: 1. The plaintiff, M. M. Anderson, is not entitled to have and receive any part of the money for which he sued, nor any part of the money representing the proceeds of rock and sand quarried by C. M. Lyle from the property in dispute. 2. That he is not entitled to have or recover anything from C. M. Lyle or John D. Black. 3. That John D. Black was at the time of the filing of the original suit and now is the owner, in possession of, and entitled to the possession of [described land]. 4. That C. M. Lyle has taken no rock or sand outside of the boundary herein described. 5. That M. M. Anderson be and he is hereby restrained and enjoined from interfering with the possession of John D. Black with respect to the property herein described. 6. It is further adjudged that John D. Black do have and recover from the plaintiff M. M. Anderson the sum of $ ____ as the cost of this proceeding." On the overruling of a motion of a motion for new trial, the case was *Page 62 
brought to this court and the judgment was affirmed. Anderson
v. Black, 191 Ga. 627 (13 S.E.2d 650).
This case was assigned to the writer to present the opinion of the majority of the court. It does not represent the writer's views, as will appear in a dissent attached hereto.
The controlling question is, whether a judgment based on a suit to recover damages for injury to land located in a county other than the county in which the suit was brought, and in which title was put in issue and passed upon, is conclusive in a subsequent ejectment suit involving the same land between the same parties in the county where the land in dispute is located. The suit relied on in the plea of res judicata and estoppel by judgment was a proceeding in trespass to recover damages to realty located in Dawson County, and was filed in Hall County, the residence of a defendant against whom substantial equitable relief was sought. Black, who was made a party, claimed that he was the owner of the land in dispute, and thus invoked the question of title in the Hall County suit. Anderson, the plaintiff in the suit for damages, demurred on the ground, among others, that the amendment showed on its face that the land was located in Dawson County, that the effect of the "amendment and the relief prayed for therein was one sounding in equitable ejectment," and that the venue was in the superior court of Dawson County, and not in the superior court of Hall County. The demurrer was overruled, and Anderson filed exceptions pendente lite. This court, in holding that the trial judge did not err in overruling the demurrer, said: "If an action be one for trespass to realty, and not one to recover possession of the land, ownership of the land is only incidentally involved, and the fact that the land may be situated in another county will not deny jurisdiction to determine the main controversy, even though it depends upon the contested ownership of the realty. See Huxford
v. Southern Pine Co., 124 Ga. 181 (5) (52 S.E. 439), where it was ruled: `In actions for trespass to realty, ownership of the premises is incidentally involved; and while in such cases a special finding by the jury as to ownership is not required, the incorporation of such a finding into the verdict will not vitiate it, *Page 63 
if the verdict is in other particulars regular and proper.' In the opinion Justice Cobb further stated: `If the purpose of the suit were to recover possession of the land, of course the superior court of Coffee County [the land being in another county] would have no jurisdiction. Such was not the object to be attained by the judgment prayed. It was simply to restrain the defendant from doing acts prejudicial to the rights of the plaintiffs, one of whom claimed to be the owner of the land. The title to the property was incidentally and collaterally involved, but it was not such a suit respecting title to land as under the constitution is required to be brought in the county where the land lies. It was incumbent upon the plaintiffs to show that they had such an interest in the property as a court of equity would protect, and they showed this interest by showing a complete chain of title. While it was not necessary for the jury to specifically find that the property belonged to the plaintiff, it was necessary that the jury, before they could find in favor of a permanent injunction, should believe that ownership in the plaintiff was established. The insertion in the verdict of the finding as to ownership would not vitiate the verdict.'"Anderson v. Black, 191 Ga. 631 (supra).
In article 6, section 16, paragraph 2, of the constitution (Code, § 2-4302), it is declared: "Cases respecting titles to land shall be tried in the county where the land lies, except where a single tract is divided by a county line, in which case the superior court of either county shall have jurisdiction." The Code, § 3-203, likewise provides: "All suits respecting the title to land shall be tried in the superior court of the county wherein the land lies." Anderson, the plaintiff in error, relies on the above constitutional provision, and insists that the judgment rendered in the Hall County case, is not conclusive on the question of title now presented in the ejectment suit from Dawson County, where the land lies. "Under the doctrine of res judicata, `a judgment of a court of competent jurisdiction shall be conclusive between the same parties and their privies as to all matters put in issue, or which under the rules of law might have been put in issue in the cause wherein the judgment was rendered, until such judgment shall be reversed or set aside.' Code, § 110-501. A somewhat different rule applies in regard to the doctrine of estoppel by judgment, since the latter doctrine has reference to previous litigation between *Page 64 
the same parties, based upon a different cause of action. In the latter case, there is an estoppel by judgment only as to such matters within the scope of the previous pleadings as necessarily had to be adjudicated in order for the previous judgment to be rendered, or as to such matters within the scope of the pleadings as might or might not have been adjudicated, but which are shown by aliunde proof to have been actually litigated and determined. . . Under both rules, in order for the former decision to be conclusive, it must have been based, not merely on purely technical grounds, but at least in part on the merits where under the pleadings they were or could have been involved. Code, §§ 110-503, 110-504." Sumner v. Sumner, 186 Ga. 390 (2) (197 S.E. 833), and cit.
Thus it becomes necessary to ascertain just what land was in litigation in the Hall County case. Anderson, in bringing his suit for trespass, alleged that he was the owner of described land lying on the west side of Black's Mill Creek, and that upon the same, just west of said creek, there was a vast amount of granite. Black's answer denied that Anderson owned "the lands or rock quarry" from which granite had been taken. Black amended his answer by alleging ownership in himself, and set up that he "was the owner and in possession of all that part of land lot 417 in the 13th district and 1st section of Dawson County, Georgia, lying on the opposite side of the creek from what is known as Black's Mill, and beginning at a point below said mill near what is known as the Carder near the ford of the stream where a road at one time crossed and at a corner marked by a fence many years ago, and running thence along the fence row and line up the hill in the direction of what is known as the Virgil Smith property to a point near the crest of the bluff or hill where the fence made a left turn; thence along the old fence line to the road where the fence thence turned back toward the creek and ran to the mill, just below a bridge, but nevertheless the line at this point continued across this road to another fence; thence up this fence to the creek; thence down the creek to the beginning corner." This court, in referring to the above description inAnderson v. Black, supra, said: "Likewise we think the claim that Black, in asserting his ownership of the property, did not sufficiently describe it, and that his possession was not sufficiently shown, is without merit." In the 3d division of the opinion, it was said: "There was proof from many *Page 65 
witnesses that as respects the quarry site it was located in what for many years was used as a hog lot, that there was a fence around it connecting it with the mill site conveyed to Black, and that Black's predecessors in title, his grandfather and father, had occupied and used it in connection with the mill and its operation, that they had declared it to be theirs, had so treated it, and that Virgil Smith and his wife, predecessors of Anderson (and grantees under James M. Black), had acquiesced in its use up to the fence (which is now destroyed but the line and location of which is discernible), had stated to others that it was Mr. James M. or N. D. Black's property and not theirs, and (in effect) that they owned that adjoining." Again in the 8th division of the opinion this court said: "While the evidence on the question of possession and acquiescence in dividing line, as upon all issues, was in sharp conflict, we hold, as our previous rulings indicate, that it was sufficient to support the verdict."
The petition, answer, verdict, and decree in the Hall County case show that the controversy as there presented centered around the rock-quarry site, located on land that, for many years, had been used as a hog lot. The language in the plea of estoppel, "these defendants aver that the effect of the pleadings, judgment, and decree in the superior court of Hall County, Georgia, was to adjudicate the title and ownership of said property as being in John D. Black, and to adjudicate that M. M. Anderson had no title or interest in and to said property now in controversy or any part thereof," construed most strongly against the pleader, means that Black was only claiming title to land that had been necessarily and actually adjudicated in the Hall County case, as described in his plea of estoppel. Further more, if the defendant is claiming an estoppel as to the entire southwest half of lot 417 lying west or southwest of Black's Mill Creek, his plea would not be good, because, even if he alleged that all of the southwest half was incidentally involved, he does not allege that title was necessarily or actually adjudicated as to the entire southwest half.
There was no conflict of evidence as to the facts set forth in the plea of estoppel by judgment. Under all the circumstances, this decision is to be construed as affirming the judgment overruling the demurrer, and the direction of the verdict in favor of the *Page 66 
plea of estoppel, with respect to the small tract of land only, the title of which was necessarily and actually adjudicated in the Hall County case. Since there may be some doubt, direction is given that the judgment of this court as now entered shall not apply to any part of lot 417 other than the portion above indicated. As to title actually adjudicated, see Garrick v.Tidwell, 151 Ga. 294 (106 S.E. 551), and cit.
Judgment affirmed, with direction. All the Justices concur,except Atkinson, J., who dissents, and Wyatt, J., absent becauseof illness.